Thayer, J.
I have examined defendant’s motion for a rehearing in this case fully. Defendant insists that his answer to the bill avers, and that the proof supports the allegation, that complainant concealed from the defendant the fact that the broad eighth claim contained in the *465original application for patent No. 49, covering a charger made in two parts had been withdrawn before patent No. 49 issued, and inasmuch as defendant was the assignee of a one-third interest in the invention shown by that application, and inasmuch as complainant thereafter obtained patent No. 50 in his own name, covering a similar device to that covered by said eighth claim, defendant urges that complainant is estopped in this proceeding from enforcing the third claim of patent No. 50, covering the charger, as against this defendant. This is the allegation, and the proof said to support it, that the court is supposed to have overlooked when it originally decided the case. Now, it may be conceded, for the purpose of this decision, that the defendant has a perfect right to manufacture a machine containing all the devices shown by the original application for patent No. 49. It may bo conceded, furthermore, that if the device covered by the third claim of patent No. 50 is substantially the same as the device shown by the original eighth claim in the application for patent No. 49, that he has a right to make and vend chargers constructed according to the specifications of patent No. 50. But the court originally held that the charger, as described in patent No. 50, is substantially a different device from that shown in the drawings. and specifications of patent No. 49; that it contains features of novelty, and is not the same invention as that disclosed in the original application of patent No. 49; and in so holding and so ruling the court is of the opinion that it substantially answered the point that is now raised by the motion for a rehearing.
If it should be conceded, for the purposes of this decision, that there was an intentional concealment of the tact of the withdrawal of the broad eighth claim contained in the specifications of patent No. 49, I am unable to see how such concealment operated to harm the defendant. And unless some concealment was practiced which operated to defendant’s disadvantage, and was a wrongful act, considering the relation of the parties, of course the complainant cannot he estopped from asserting his rights under patent No. 50. The evidence in this case shows that the eighth claim of patent No. 49 was not voluntarily withdrawn. On the contrary, it appears that the claim was withdrawn because the patent-office insisted upon its being withdrawn, and because the office refused to issue a patent covering such a broad claim as the eighth claim in the original specifications. The defendant does not pretend, and the court will not assume, that if he had been advised of the objection to the claim, that he could have induced the patent-office to make any different ruling thereon.
Furthermore, the evidence is not sufficient to warrant the inference that the complainant withdrew" that claim covering the charger for any fraudulent purpose. The evidence rather tends to show that complainant would have been very glad to obtain a patent covering the broad eighth claim, and that, in point of fact, he did all that was in his power to obtain a patent embracing that claim.
Now, it may be that the defendant in this case was not aware of the withdrawal of the claim until a few days before patent No. 49 was issued. *466I am rather inclined to think that he was not aware of it. He does no+ seem to have paid much attention to the progress of the application for that patent, and it appears that he even made some objections to the expenditures that were being made in 'the way of experiments,'with a view of improvements upon the machine. He does not seem to have visited the office of the persons who were soliciting this patent more than twice in seven or eight months, and the evidence, as I take it, rather tends to show that he was satisfled with the form of charger that was described in the original specifications for patent No. 49, and that he did not pay much attention to, or take much interest in, complainant’s efforts to improve the device. But, be this as it may, I think the point of the motion is answered by the fact found, that the charger described in patent No. 50 is an entirely different piece of mechanism from that described in the original specifications for patent No. 49,'and that it was invented subsequent to the application for the original patent, and that it was solely the invention of the complainant. I cannot find any testimony in the record that will suffice to estop the complainant from insisting upon his rights under the patent No. 50, even as against this defendant, unless it be that the partnership between the two parties ivas of such character that, under and by virtue of the same, the defendant became entitled to all the improvements that were made on the machine as originally conceived during the pendency of the partnership. As I stated the other day in deciding the case, that defense is not pleaded, and the court can take-no notice of it.
The motion for a rehearing will therefore be denied.